DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:
For claim 9: In line 1, replace the word “have” with “has” in the phrase “the composition have” to place the claim in better grammatical form.
For claim 10: In line 2, delete the word “at” in the phrase “measured using at an” to place the claim in better grammatical form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 12, and 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from claim 1, and states that the composition “is made by mixing the random copolymer of propylene and at least one comonomer” with a poly(sulfonyl azide). Note that the parent claim only recites the phrase “random copolymer of propylene and at least one comonomer” as a descriptor of the PP copolymer having a branched structure. The scope of the claim is indefinite, as it is unclear whether the phrase “the random copolymer of propylene and at least one comonomer” is intended to refer to the PP copolymer having a branched structure, or if it is intended to refer to some other polymer. If the former is intended, the examiner suggests amending the claimed to recite the limitation PP copolymer so that consistent terminology is used throughout the claims.
Regarding claims 7, 8, 12: Similar to the rationale outlined above with respect to claim 6, the recitation “the random copolymer of propylene” in claims 7, 8, and 12 is indefinite as it is unclear whether it is intended to refer back to the PP copolymer having a branched structure.  
Regarding claim 15: Claim 15 recites a method comprising the step of “branching or crosslinking the random copolymer of propylene to form the PP copolymer having a branched structure”. As noted above, the parent claim only recites the phrase “random copolymer of propylene” as a descriptor of the PP copolymer; claim 15 therefore appears to require that the PP copolymer is used as a reagent in its own production. Note that branching or crosslinking a polymer will change its structure; it is therefore unclear how 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oysaed et al, WO2008/092627.
Oysaed discloses a composition comprising a polypropylene having long chain branching (LCB polypropylene) characterized by a melt flow rate (MFR) (230 °C, 2.16 kg) in the range of 0.1 to 20 g/10 min, overlapping the claimed range (for claims 1, 3, 19) (abstract; page 7, lines 28-32). Said LCB polypropylene is prepared via a process 
Regarding the claimed amount of comonomer: As noted above, Oysaed teaches the use of a propylene/ethylene random copolymer as the base polymer in the preparation of the LCB polypropylene. The prior art further teaches that when the base polymer is a copolymer, the comonomer content is in the range of 1 to 5% by weight (page 4, lines 18-19). Based on the molecular weights of propylene (42.08 g/mol) and ethylene (28.05 g/mol), it is therefore calculated that the prior art random propylene/ethylene copolymer is characterized by an ethylene content in the range of about 1.5 to 7.3 mol%; note that this range is entirely encompassed by the claimed range (for claims 2, 12).
Oysaed does not particularly point to the production of a composition having the claimed melt flow index.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). As noted earlier in this Action, the prior art discloses a LCB polypropylene having a melt index that overlaps the claimed 
Regarding the claimed properties of crystallization temperature (for claims 5, 19), melting temperature (for claims 5, 19), and haze (for claims 10, 14): “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113).
As discussed in the previous paragraphs, Oysaed renders obvious the production of a LCB polypropylene which
is a random copolymer of the same monomers combined in the same amounts as the PP copolymer recited in the instant claims,
has a branching structure like the PP copolymer recited in the instant claims,
has the same melt flow index as the PP copolymer recited in the instant claims, and 
is made via the same process of branching a random propylene copolymer using a radical generator such as a peroxide as used to make the PP copolymer recited in the instant claims.
The prior art LCB polypropylene appears to be identical to the claimed invention; as such, it is reasonably expected that its properties would not be materially different from those of the claimed invention. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed composition would not be met by the composition disclosed by Oysaed (for claims 5, 10, 14, 19).

Claims 6, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oysaed et al, WO2008/092627, as applied to claims 1-5, 8-15, and 17-20  above, and further in view of Sehanobish et al, WO03/082971.
As discussed earlier in this Action, Oysaed discloses a LCB polypropylene which is prepared by modifying a random propylene/ethylene copolymer.
Oysaed is silent regarding the reaction of a propylene copolymer with a  poly(sulfonyl azide).
Sehanobish discloses that it was known in the art to prepare branched polypropylene having a melt flow rate (230 °C, 2.16 kg) in the range of 0.01 to 100 g/1 min by reacting a propylene (co)polymer with at least about 100 ppm of a poly(sulfonyl azide) coupling agent (for claims 6, 7, 16) in a melt mixing process (page 8, lines 8-32, page 9, lines 4-32, page 10, lines 5-17, page 11, lines 20-22); note that melt mixing implicitly requires that the polymer sample is heated to a higher temperature to melt it (for 
Oysaed and Sehanobish both disclose the production of branched polypropylenes via modification of a random propylene/ethylene copolymer. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the process of forming the LCB polypropylene of Oysaed by reacting the base polymer with a poly(sulfonyl azide) to form the branched polymer, in order to obtain a final polymer having the improved properties taught by Sehanobish.  

Claims 1-7, 9-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thoen et al, US2002/0151611.
Thoen discloses the production of a propylene copolymer material having a melt flow rate (230 °C, 2.16 kg) in the range of 0.5 to 8 g/10 min (abstract, ¶0010, 0012), overlapping the claimed range (for claims 1, 3), wherein said propylene copolymer material is prepared by reacting a random propylene copolymer (¶0017, 0021) with a coupling agent such as a poly(sulfonyl azide) (for claims 6, 15, 16). Said random propylene copolymer may be a propylene/ethylene copolymer (for claims 4, 12) (¶0022).  Reaction of the propylene/ethylene copolymer with the coupling agent will produce a polymer having a branching structure; the prior art propylene copolymer materials therefore corresponds to the claimed PP copolymer (for claim 1). The prior art reaction is performed at a temperature of 160 to 250 °C (¶0040), corresponding to the claimed elevated temperature (for claims 6, 16), using 50 to 2000 ppm poly(sulfonyl azide) 
Regarding the claimed comonomer content: As noted above, Thoen teaches the use of a propylene/ethylene random copolymer as the starting material in the preparation of the prior art composition. The prior art further teaches that the ethylene content of such as copolymer is less than 20% by weight (¶0022), i.e. less than 27.2 mol%. Note that this range overlaps the claimed range (for claims 2, 12).
Regarding the claimed melt strength: Thoen teaches that the prior art propylene copolymer material is preferably characterized by a melt strength of at least 5 cN, preferably at least 10 cN (abstract, 0015). Note that applicant’s specification teaches that the composition of the instant application has a melt strength in the range of greater than 8 cN (see specification ¶0054); the prior art range and the range disclosed by applicant therefore overlap.  As the prior art renders obvious a composition having the same melt strength value as the claimed invention, it is reasonably expected that it would have sufficient melt strength for use in injection stretch blow molding (for claim 9).  
Thoen does not particularly point to the production of a composition having the claimed melt flow index.
As noted earlier in this Action, the prior art range for melt index overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a coupled propylene  copolymer material having the claimed melt flow index in view of the teachings of Thoen (for claims 1, 3); see In re Wertheim and In re Woodruff
Regarding the claimed properties of crystallization temperature (for claim 5), melting temperature (for claim 5), and haze (for claim 10): As discussed in the previous paragraphs, Thoen renders obvious the production of a propylene copolymer material which
is a random copolymer of the same monomers combined in the same amounts as the PP copolymer recited in the instant claims,
has a branching structure like the PP copolymer recited in the instant claims,
has the same melt flow index as the PP copolymer recited in the instant claims, and 
is made via the same process of reacting a random propylene copolymer with a poly(sulfonyl azide) as used to make the PP copolymer recited in the instant claims.
The prior art propylene copolymer material appears to be identical to the claimed invention; as such, it is reasonably expected that its properties would not be materially different from those of the claimed invention. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed composition would not be met by the composition disclosed by Thoen (for claims 5, 10); see In re Fitzgerald and In re Marosi cited earlier in this Action.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765